I N THE COURT OF APPEALS

                                                                  FILED
                                                                  December 6, 1995

                                                                  Cecil Crowson, Jr.
                                                                  Appellate C ourt Clerk
ARDI S MOBI LE HOM PARK,
                  E                            )   TENNESSEE CLAI M COM I SSI ON
                                                                    S     M
                                               )              1
                                                   C. A. NO. 03A01- 9505- BC- 0015 7
                                               )
             Pl a i nt i f f - Appe l l a nt   )
                                               )
                                               )
                                               )
                                               )
                                               )
vs .                                           )   HON. M CHAEL S. LACY
                                                          I
                                               )   COM I SSI ONER
                                                      M
                                               )
                                               )
                                               )
                                               )
                                               )
STATE OF TENNESSEE,                            )   REVERSED AND REMANDED
                                               )
             De f e nda nt - Appe l l e e      )




HARRY BERKE, Be r ke , Be r ke & Be r ke , Cha t t a nooga , f or a ppe l l a nt .


CHARLES W BURSON, At t or ne y Ge ne r a l a n d Re p or t e r
          .                                                             a nd DAVI D T.
W TFI ELD, Se ni or Couns e l , Na s hvi l l e , f or a ppe l l e e .
 HI




                                       O P I N I O N



                                                                         M M r a y, J .
                                                                          c ur
        Thi s i s a n a ppe a l                  f r om a de c i s i on of        t he Te nne s s e e Cl a i ms

Co mmi s s i on whe r e i n t he c ommi s s i one r de t e r mi ne d t ha t t he oc c ur r e nc e s

a t i s s u e c ons t i t ut e d a t a ki ng of pr ope r t y by t he St a t e of Te nne s s e e

r a t he r    t ha n      a   nui s a nc e .          The   c ommi s s i one r      c on c l ude d    t ha t        t he

e xc l u s i v e r e me dy f or a t a ki ng i s a n i nve r s e c onde mna t i on a c t i o n

pur s ua nt      to       T. C. A.        §    29- 16- 123.        Si nc e      a c t i ons   pr e di c a t e d      on

i n v e r s e c onde mna t i on a r e out s i de t he s c ope of t he j ur i s di c t i on o f

t he Cl a i ms Commi s s i on, t he c ommi s s i one r di s mi s s e d t he c l a i m.                             Thi s

a p p e a l r e s ul t e d.          W r e ve r s e t he j udgme nt of t he c ommi s s i one r .
                                      e



         The s a l i e nt f a c t s c a s e a r e not i n di s put e .                  Ar di s Mobi l e Ho me

Pa r k i s l oc a t e d on pr ope r t y a dj a c e nt t o St a t e Hi ghwa y 29.                           As t h e

St a t e b e ga n ne a r i ng c ompl e t i on of t hi s hi ghwa y pr oj e c t i n 1988, M .
                                                                                         r

Ve r n o n    Ar di s ,       t he     owne r      of   t he    pr ope r t y,      not i c e d   t ha t    dur i n g
                                                                                                               1
p e r i o d s of       r a i nf a l l ,       por t i ons of    hi s pr ope r t y woul d f l ood.                    As

s o o n a s h e be c a me a wa r e of t he pr obl e m, he c ont a c t e d t he a ppr op r i -

a t e s t a t e of f i c i a l s .            M . Ar di s a nd t he hi ghwa y of f i c i a l s c oop e r -
                                               r

a t e d i n a n a t t e mpt t o a l l e v i a t e t he pr obl e m but we r e uns uc c e s s f u l .

         I t a ppe a r e d t ha t t he c ons t r uc t i on of t he hi ghwa y ha d c ha n g e d

t h e na t ur a l d r a i na ge pa t t e r n of t he a r e a s o t ha t whi l e l e s s wa t e r

d r a i n e d ont o M . Ar di s '
                     r                          l a nd, t he ve l oc i t y wa s i nc r e a s e d.




         1
       Mr. Ardis died during the pendency of this action.                               His widow, Mrs. Ethel
Ardis, is maintaining the action.

                                                            2
       The     ar ea    of     M.
                               r        Ar di s '      pr ope r t y       s ubj e c t e d     to    f l oodi n g

c o n t a i n e d a s e pt i c s ys t e m ope r a t i ng f or t he be ne f i t of a n a dj a c e nt

mo b i l e home pa r k a nd a s e r vi c e s t a t i on.               W n t he f l oodi ng be g a n ,
                                                                        he

M . Ar d i s be ga n e xpe r i e nc i ng pr obl e ms wi t h t he s e pt i c s ys t e m.
 r                                                                                                          M.
                                                                                                             r

Ar d i s , i n c oope r a t i on wi t h t he He a l t h De pa r t me nt , k e pt t he s e pt i c

s ys t e m pr obl e ms unde r c ont r ol             unt i l    a pe r ma ne nt       r e me dy c oul d b e

f o u n d . M . Ar di s a nd t wo ot he r l a ndowne r s i n t he a r e a pool e d f u n d s
             r

t o h a ve c ount y s e we r s e r vi c e s e xt e nde d t o t he a r e a .



       W e n t he hi ghwa y pe r s onne l we r e una bl e t o s ol ve t he f l oodi n g
        h

p r o b l e m, M . Ar di s t i me l y f i l e d a c l a i m wi t h t he Di vi s i on of Cl a i ms
                r

Ad mi ni s t r a t i on of Te nne s s e e pur s ua nt t o T. C. A.                 §9- 8- 4 0 1 ,    e t s e q.

The c l a i m wa s r e f e r r e d t o t he c l a i ms c ommi s s i one r .               I n Apr i l , 19 9 3 ,

a h e a r i ng wa s he l d a nd e xt e ns i ve t e s t i mony wa s t a ke n.



       In    M y,
              a        1995,     t he      c ommi s s i one r          f i l ed   hi s      opi ni on.      Th e

c o mmi s s i one r f ound, unde r t he a ut hor i t y of Bur c hf i e l d v. St a t e , 7 7 4

S. W 2 d 178 ( Te nn.
    .                          App.     1988) ,        t ha t   t he     p r o b l e ms     c ompl a i ne d o f

a mo u n t t o a t a ki ng,     t ha t t he pr ope r a ve nue of r e l i e f woul d be a n

a c t i o n i n i nve r s e c onde mna t i on, a nd t ha t t he c l a i ms c ommi s s i on h a d

n o j u r i s di c t i on ove r i nve r s e c onde mna t i on a c t i ons .               The c ommi s s i o n -

e r t he n d i s mi s s e d t he c l a i m.         Thi s a ppe a l r e s ul t e d.




                                                       3
         M s . Ar di s ha s pr e s e nt e d s e ve r a l i s s ue s on a ppe a l , howe ve r , we
          r

f e e l t h a t t he y c a n be c ombi ne d a nd mor e s uc c i nc t l y s t a t e d:        Di d t h e

c o mmi s s i one r     er r   i n de t e r mi ni ng t ha t   t he e xc l us i ve r e me dy un d e r

t h e s e f a c t s wa s a n a c t i on i n i nve r s e c onde mna t i on?



         Our     r e vi e w of    t hi s c a s e i s de novo upon t he r e c or d wi t h a

p r e s u mp t i on of c or r e c t ne s s of t he f i ndi ngs of f a c t by t he c ommi s -

s i one r .     Unl e s s t he e vi de nc e pr e ponde r a t e s a ga i ns t t he f i ndi ngs , we

mus t a f f i r m, a bs e nt e r r or of l a w.         Sa nde r s v. St a t e , 783 S. W 2d 9 4 8
                                                                                         .

( Te n n .     App.     1989) ;     Rul e    13( d) ,    Te nne s s e e    Rul e s   of   Appe l l a t e

Pr o c e d u r e .    No s uc h pr e s ump t i on a t t a c he s t o c onc l us i ons of l a w. Se e

Ad a ms v . De a n Roof i ng Co. , 715 S. W 2d 341, 343 ( Te nn. App. 198 6 ) .
                                           .



         The c ommi s s i one r a n d t he s t a t e r e l y upon Bur c hf i e l d,           s upr a .

I n Bu r c hf i e l d, J udge Godda r d, s pe a ki ng f or t he c our t , di s c us s e d a

mu l t i t ude of c a s e s be a r i n g on t he s ubj e c t          at    ha nd,   bot h p r o a n d

c o n , a n d i n c onc l us i on s t a t e d a s f ol l ows :



                   Upon c ons i de r a t i on of a l l t he c a s e s , we c onc l ude
         t h a t whe t he r a t a ki ng ha s oc c ur r e d de pe nds on t he f a c t s
         o f e a c h c a s e , s pe c i f i c a l l y, t he na t ur e , e x t e nt a nd
         d u r a t i on of t he i nt r us i on.

                 As a l r e a dy not e d, we be l i e ve t he f a c t s of t hi s c a s e
         mo r e n e a r l y p a r a l l e l t he c a s e s whe r e a t a ki ng ha s b e e n
         h e l d t o oc c ur t ha n t hos e whe r e i t ha s not , a nd c on-
         s e que nt l y f i nd a s t o t hi s i s s ue i n f a vor of t he St a t e .

Bu r c h f i e l d, a t pa ge 183.


                                                    4
         As poi nt e d out i n Bur c hf i e l d,               howe ve r ,           Th e Te nne s s e e Cl a i ms

Co mmi s s i on Ac t , c odi f i e d a t T. C. A. § 9- 8- 101, e t s e q. , wa s e na c t e d

i n 1 9 8 4 a nd s pe c i f i c a l l y i nc l ude d t he wo r d “ nui s a nc e ” a s f a l l i n g

wi t hi n t he j ur i s di c t i on o f t he c l a i ms c ommi s s i on.                      The c ondi t i on s

c o mp l a i ne d of i n Bur c hf i e l d pr e da t e d t he e na c t me nt of The Te nne s s e e

Cl a i ms     Commi s s i on      Ac t ,   t he r e f or e ,        t he       act     ha d   no    ef f ect   on

Bu r c h f i e l d .



         T. C. A. § 9- 8- 307 pr ovi de s i n pe r t i ne nt pa r t a s f ol l ows :



                  9- 8- 307. Jur i s di c t i on — Cl ai m — W ve r of ac t i ons
                                                               s      ai
         — St andar d f or t or t l i abi l i t y — Dam           age s — m uni t i e s —
                                                                          I m
         De f i ni t i ons — Tr ans f e r of c l ai m . — ( a ) ( 1)
                                                             s                   The c om-
         mi s s i on or e a c h c ommi s s i one r s i t t i ng i ndi vi dua l l y ha s
         e x c l us i ve j ur i s di c t i on t o de t e r mi ne a l l mone t a r y c l a i ms
         a g a i ns t t he s t a t e f a l l i ng wi t hi n one ( 1) or mor e of t he
         f o l l owi ng c a t e gor i e s

                   ( A) . . . ;

                   ( B)   Nui s a nc e s c r e a t e d or ma i nt a i ne d;

                                       *         *             *           *



         The l a w i s we l l - s e t t l e d i n t hi s j ur i s di c t i on t ha t i f t he own e r

o f h i g h e r l a nds a l t e r s t he na t ur a l               c ondi t i on of hi s pr ope r t y s o

t ha t s u r f a c e wa t e r c ol l e c t s a nd pour s i n c onc e nt r a t e d f or m or i n

u n n a t u r a l qua nt i t i e s upon l owe r l a nds , he wi l l be r e s pons i bl e f o r

al l    d a ma ge s c a us e d t he r e b y t o t he pos s e s s or of t he l owe r l a nd s .


                                                       5
Se e Sl a t t e n v . M t c he l l , 124 S. W 2d 310 ( Te nn. App. 1938) .
                       i                     .                                                                         It is

e q u a l l y we l l - s e t t l e d t ha t a wr ongf ul i nt e r f e r e nc e wi t h t he na t u r a l

d r a i n a g e o f s ur f a c e wa t e r c a us i ng i nj ur y t o a n a dj oi ni ng l a ndown e r

c o n s t i t ut e s      an    a c t i ona bl e      nui s a nc e .       Di xon,        et    al .      v.     Ci t y    of

Na s h v i l l e ,       203 S. W 2d 178 ( Te nn.
                                 .                                  App.     1946)        Al s o,      a nui s a nc e i s

a n y t h i n g whi c h a nnoys or di s t ur bs t he f r e e us e of one ' s pr ope r t y ,

o r wh i c h r e nde r s i t s or di na r y us e or phys i c a l oc c upa t i on unc omf o r t -

a bl e .        Se e Ca l dwe l l v. Kno x Conc r e t e Pr oduc t s , I nc . , 391 S. W 2 d 5
                                                                                       .

( Te n n .      App.      1964) .        Ge ne r a l l y,       a nui s a nc e doe s not                  de pe nd u p o n

n e g l i g e nc e a l t hough ne gl i g e nc e ma y e xi s t .                   The nui s a nc e c ons i s t s o f

t he       h a r mf ul     ef f ect s     or     t he      da nge r        of    t he     t hi ng.         ( c i t a t i ons

o mi t t e d . )       Zol l i nge r v . Ca r t e r ,           837 S. W 2d 613 ( Te nn. App. 1992 ) .
                                                                        .



           We    ar e      s a t i s f i e d t ha t       unde r      t he      f act s    of    t hi s        case,      t he

a c t i o n s of t he s t a t e i n c ha ngi ng t he na t ur a l f l ow of wa t e r ont o t h e

Ar d i s p r ope r t y c ons t i t ut e s a n u i s a nc e f or whi c h a mone t a r y c l a i m

ma y       be    ma i nt a i ne d     a nd      t ha t     unde r      t he      l a w now pr e va i l i ng               t he

c o mmi s s i on or            c ommi s s i one r        ha s   e xpr e s s      j ur i s di c t i on f or         c l a i ms

s o u n d i n g i n nui s a nc e .             I nve r s e c onde mna t i on i s not t he e xc l us i v e

r e me dy .



           W r e ve r s e t he j udgme nt of t he c l a i ms c ommi s s i one r di s mi s s i ng
            e

t he a c t i on f or l a c k of j ur i s di c t i on.                        W r e ma nd t he c a us e t o t h e
                                                                              e




                                                                6
c l a i ms c ommi s s i one r f or s uc h ot he r a nd f ur t he r a c t i on a s ma y b e

n e c e s s a r y t o c onc l ude t hi s a c t i on.




                                                _______________________________ _ _ _
                                                Don T. M M r a y, J .
                                                        c ur


CONCUR:

_ _ _ _ _ _ _ ____________________________
He r s c he l P. Fr a nks , J .

_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J .




                                                 7
                                 I N THE COURT OF APPEALS




ARDI S MOBI LE HOM PARK,
                  E                               )    TENNESSEE CLAI M COM I SSI ON
                                                                        S     M
                                                  )    C. A. NO. 03A01- 9505- BC- 0015 7
                                                  )
               Pl a i nt i f f - Appe l l a nt    )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
vs .                                              )    HON. M CHAEL S. LACY
                                                              I
                                                  )    COM I SSI ONER
                                                          M
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
STATE OF TENNESSEE,                               )    REVERSED AND REMANDED
                                                  )
               De f e nda nt - Appe l l e e       )



                                                 ORDER


       Thi s    a ppe a l   c a me on t o be he a r d upon t h e r e c o r d f r om t h e

c l a i n s c ommi s s i on, br i e f s a nd a r gume nt of c ouns e l .   Upon c ons i de r -

a t i o n t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s r e ve r s i b l e

e r r or be l ow.

       W r e ve r s e t he j udgme nt of t he c l a i ms c ommi s s i one r di s mi s s i n g
        e

t he a c t i on f or l a c k of j ur i s di c t i on.      W r e ma nd t he c a us e t o t h e
                                                            e

c l a i ms c ommi s s i one r f or s uc h ot he r a nd f ur t he r a c t i on a s ma y b e

n e c e s s a r y t o c onc l ude t hi s a c t i on.
    PER CURI AM




9